Citation Nr: 9918525	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-30 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a disability 
manifested by slurred speech.    

4.  Entitlement to service connection for a disability 
manifested by headaches.  

5.  Entitlement to service connection for heart disorder.  

6.  Entitlement to service connection for a low back 
disorder.  

7.  Entitlement to service connection for pancreatitis.  

8.  Entitlement to service connection for asthma.  

9.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of 
pneumonia.  

10.  Entitlement to an increased (compensable) evaluation for 
acne vulgaris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present appeal arises from an April 1996 rating action 
with which the veteran disagreed in May 1996.  A statement of 
the case was issued in June 1996, and the appeal was 
perfected in July 1996, upon the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans' Appeals).  A hearing at 
which the veteran testified was conducted at the RO in 
September 1996, and supplemental statements of the case were 
issued in September 1996 and July 1998.  In February 1999, 
the veteran appeared at a hearing conducted by the 
undersigned at the RO, after which the claims file was 
transferred to the Board in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was treated for seborrheic dermatitis during 
service, and has complained of periodic outbreaks of that 
condition since service.  

2.  Post service medical records reflect treatment for 
seborrheic dermatitis in 1969 and since 1983, and the 
condition has been characterized by the veteran's treating 
physician as chronic, and subject to periods of remissions 
and flares.  

3. The evidence of record presents a reasonable doubt as to 
whether the veteran's current seborrheic dermatitis was 
incurred during service.

4.  The veteran's allegation that he has a disability 
manifested by slurred speech, a disability manifested by 
headaches, a heart disorder, a low back disorder, and 
pancreatitis that are related to service is not supported by 
medical evidence that would render the claims for service 
connection for those disabilities plausible under the law.

5.  The veteran was previously denied service connection for 
the residuals of pneumonia in a Board decision dated in April 
1973, based upon the lack of evidence showing that the 
veteran was ever diagnosed to have pneumonia.  

6.  The evidence obtained since the Board's 1973 decision, is 
either not relevant, or is not competent to establish the 
premise of the veteran's claim that he has residuals of 
pneumonia, and, therefore, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Granting the benefit of the doubt to the veteran, the 
criteria for establishing service connection for seborrheic 
dermatitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. § 3.102.

2.  The veteran has not submitted a well-grounded claim for 
service connection for a disability manifested by slurred 
speech.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a disability manifested by headaches.  
38 U.S.C.A. § 5107 (West 1991).

4.  The veteran has not submitted a well-grounded claim for 
service connection for a heart disorder.  38 U.S.C.A. § 5107 
(West 1991).

5.  The veteran has not submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. § 
5107 (West 1991).

6.  The veteran has not submitted a well-grounded claim for 
service connection for pancreatitis.  38 U.S.C.A. § 5107 
(West 1991).

7.  Evidence submitted since the Board's previous final 
decision in 1973 is not new and material, and the veteran's 
claim of entitlement to service connection for the residuals 
of pneumonia is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  Seborrheic Dermatitis

The Board finds that the veteran's claim for service 
connection for seborrheic dermatitis is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a), in that the veteran has 
stated a plausible basis for awarding service connection for 
that disability.  The Board further finds that VA has met its 
duty to assist in developing the facts pertinent to the 
veteran's claim.  In this regard, the Board observes that the 
veteran's service medical records have been associated with 
the claims file, and the RO has obtained the reports of his 
post service treatment. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  In addition, in this case, as in any case, when 
a reasonable doubt arises regarding a determinative issue, 
such doubt shall be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The veteran contends that he developed seborrheic dermatitis 
during service, and that he is therefore, entitled to service 
connection for that disability.  A review of the veteran's 
service medical records reflects that when he was examined 
shortly before his entrance into service, there were no 
abnormalities of the skin noted on clinical evaluation.  
After the veteran began his active military service, however, 
the record reflects numerous instances of treatment for acne 
vulgaris, and indeed the veteran was service connected for 
that disability in an August 1969 rating action.  These 
records also show, however, that in addition to acne 
vulgaris, the veteran was diagnosed to have seborrheic 
dermatitis of the scalp in July, September and October 1967.  

The post service medical records associated with the claims 
file include a January 1969 record on which it was noted that 
the veteran had seborrhea, as well as acne, for which he was 
prescribed medication.  Thereafter, the evidence does not 
include any actual treatment records for this disability.  
The evidence does include, however, statements obtained from 
the dermatologist who is currently treating the veteran, 
Laurie M. Woll, D.O.  In her first statement, dated in August 
1995, Dr. Woll wrote that she had been treating the veteran 
for seborrheic dermatitis since February 1983, and that the 
veteran reported it had been present since he was in service.  
She characterized the condition as "chronic and recurrent."  

In March 1996, Dr. Woll wrote a second statement.  In that 
document, she again advised that she had been treating the 
veteran since 1983, and that the veteran had recalled the 
onset of the condition as occurring in service.  Dr. Woll 
also noted that the disease was characterized by periods of 
remissions and flares.  

At the hearing conducted at the RO in September 1996, the 
veteran essentially testified that he has had bouts of 
recurring seborrheic dermatitis since service, but that it 
has become progressively worse since service.  

In our review of the facts, the Board finds that there is 
reasonable doubt as to whether the veteran's current 
seborrheic dermatitis may be considered to have been incurred 
in service.  As indicated above, the first medical 
documentation of the condition occurred during service.  
Shortly after service, it was again noted in an outpatient 
record.  Thereafter, the record reflects ongoing treatment 
since 1983.  Although there is an obvious lapse of some 14 
years between the time when the condition was noted 
immediately post service, and the treatment which began in 
1983, it is significant that the physician who has treated 
the veteran since 1983, noted that the veteran has 
consistently related the onset of the condition to his time 
in service.  Given that this treatment began more than 10 
years before the veteran submitted any claim for benefits in 
this regard, it would seem his recollection on that matter 
would not have been colored by the anticipation of any 
monetary gain.  

Under these circumstances, we find that the veteran's history 
concerning the progressive nature of the condition since 
service to be credible.  In view of that conclusion, and 
given the unique facts of this case, we are of the opinion 
that the evidence is in approximate equipoise, militating 
clearly neither for nor against the veteran's claim.  
Therefore, after resolving all reasonable doubt regarding the 
time of onset and chronic nature of the veteran's current 
seborrheic dermatitis in his favor, the Board finds that the 
criteria for establishing service connection for seborrheic 
dermatitis have been met. 


b.  Slurred Speech, Headaches, Heart Disorder, Low Back 
Disorder and Pancreatitis

With regard to this aspect of the veteran's appeal, the 
threshold question to be answered is whether the veteran's 
claims are well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  This requirement 
has been reaffirmed by the Court of Appeals for the Federal 
Circuit, in its decision in Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the Court of Appeals for Veterans Claims which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. 
App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As for the claims concerning a low back disorder, a 
disability manifested by slurred speech and a disability 
manifested by headaches, a review of both the service medical 
records and the post service medical records associated with 
the claims file, fail to reflect any complaints or findings 
regarding these disabilities.  Absent competent evidence 
reflecting the presence of the disability for which service 
connection is claimed, the veteran fails to satisfy the 
threshold requirement for presenting a well-grounded claim as 
set forth by the Court in Caluza above; he does not have a 
medical diagnosis of a current disability.  As the Court 
noted elsewhere, "[i]n the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Since the medical 
evidence in this case does not currently show the presence of 
a low back disability, a disability manifested by slurred 
speech or a disability manifested by headaches, the Board 
concludes that the veteran has not met the initial burden of 
presenting evidence of well-grounded claims for service 
connection for these disabilities as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).

In the absence of well grounded claims, there is no duty to 
assist the veteran further in the development of those 
claims, and the Board does not have jurisdiction to 
adjudicate them.  Boeck v. Brown, 6 Vet.App. 14 (1993); 
Grivois v. Brown, 6 Vet.App. 136 (1994).  Accordingly, as 
claims that are not well grounded do not present a question 
of fact or law over which the Board has jurisdiction, the 
claims for service connection for a low back disorder, a 
disability manifested by slurred speech and a disability 
manifested by headaches must be denied.  See Epps v. Gober, 
supra.

(In reaching this conclusion, the Board notes that the 
veteran's dermatologist, Dr. Woll, wrote in a March 1996 
letter, that it was her understanding that the veteran was 
receiving treatment for slurred speech, by Dr. Frank Glavan.  
The evidence of record, however, also contains a letter dated 
in March 1996 from Dr. Glavan, in which he sets out the 
problems for which he is following the veteran.  These 
problems do not include slurred speech.  Rather, they include 
schizophrenia, asthma, chronic pancreatitis and allergic 
bronchitis.  Thus, it is apparent Dr. Woll was mistaken in 
her understanding of some of the treatment others were 
providing the veteran.  Accordingly, we may conclude, as we 
did above, that there is no credible evidence showing the 
presence of a disability manifested by slurred speech so as 
to well ground a claim for service connection for that 
disorder.)   

Regarding the veteran's claims concerning a heart disorder 
and pancreatitis, it is observed that there were no findings 
or complaints regarding any such disorders in the veteran's 
service medical records.  With respect to pancreatitis, 
however, the post service medical records do show that the 
veteran was treated for this disability.  This fact was 
mentioned in a 1995 report provided by Dr. Glavan.  Although 
Dr. Glavan did not set forth in any precise way, when 
treatment for this disability began, since his treatment of 
the veteran commenced in 1978, it will be presumed that his 
treatment of this condition began at that time.  This, 
however, is approximately 10 years after the veteran's 
discharge from service, and Dr. Glavan's statement does not 
reflect that he considered the condition to be related to 
service.  [In this regard, it is noted that the veteran made 
Dr. Glavan aware of his personal belief that this condition 
was related to service.  This fact was so noted by Dr. Glavan 
in his correspondence received at the RO in 1995.  However, 
Dr. Glavan himself did not set forth any independent opinion 
regarding its etiology, and under current case law medical 
history which is simply information provided by a patient and 
recorded by a medical examiner, without any foundation in 
previous medical records, does not satisfy the evidentiary 
requirement of competent medical evidence in a claim.  See 
Dolan v. Brown, 9 Vet.App. 358, 363 (1996), citing LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).]  Thus, in the absence of 
any competent evidence showing pancreatitis in service, or of 
a nexus between any treatment the veteran received for 
pancreatitis and his military service, the claim for service 
connection for pancreatitis fails to satisfy the requirements 
of a well grounded claim imposed by 38 U.S.C.A. § 5107 (a). 

With respect to the veteran's claim concerning service 
connection for a heart disorder, the only medical evidence 
reflecting the presence of any such disorder, is a 1986 
electrocardiograph report that revealed findings that were 
considered to be consistent with a previous posterior wall 
myocardial infarction or right ventricular hypertrophy.  This 
of course, is more than 15 years after service, and there was 
no indication made on this record that this finding was 
considered to be related to service.  Although it is not 
clear that the veteran currently has any heart disability, 
even if it were presumed that he does, there is no competent 
evidence linking this disability to service.  In the absence 
of any such link to service, the claim for service connection 
for a heart disability, like the claim for service connection 
for pancreatitis, is not well grounded.  

As stated previously, in the absence of well grounded claims, 
there is no duty to assist the veteran further in the 
development of those claims, and the Board does not have 
jurisdiction to adjudicate them.  Boeck v. Brown, 6 Vet.App. 
14 (1993); Grivois v. Brown, 6 Vet.App. 136 (1994).  
Accordingly, as claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, the claims for service connection for 
pancreatitis and a heart disorder must be denied.  See Epps 
v. Gober, supra.

In reaching our conclusion regarding the veteran's claims for 
service connection, the Board notes that one of the veteran's 
primary contentions has been that these disabilities were 
caused by his exposure to either Agent Orange or Mustard Gas 
while in service.  With respect to exposure to Agent Orange, 
it is observed that a disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309 (1998), 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than ones listed in 38 C.F.R. § 3.309(a) 
(1998), however, will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 1991 & West 1991); 38 C.F.R. 
§ 3.307(a) (1998).

Furthermore, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at section 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii)(1998). 

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and prostate cancer manifested to a degree of 
10 percent at any time after service shall be service 
connected, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii)(1998) are met, 
even though there is no record of such disease during 
service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1998) are also satisfied.  
Chloracne, however, or other acneform disease consistent with 
chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  In addition, acute and subacute 
peripheral neuropathy are also listed among those diseases 
associated with exposure to herbicides, and may be considered 
to have been incurred in service pursuant to 38 C.F.R 
§§ 3.307, 3.309.  Acute and subacute neuropathy, however, 
means transient peripheral neuropathy that appears within two 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e) (Note 2).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 
120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. 
Brown, 9 Vet. App. 40 (1996); cert. denied, 118 S. Ct. 1171 
(1998); Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
However, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra, at 93. 

In this particular case, the veteran is not shown to have 
been to Vietnam, and the disabilities for which the veteran 
seeks to establish service connection are not among the 
diseases listed at 38 C.F.R. § 3.309(e).  Thus, they are not 
deemed by VA to be etiologically related to exposure to 
herbicide agents used in Vietnam, and the regulatory 
presumption created by 38 C.F.R. § 3.309(e) does not apply in 
the veteran's case.  (This would be so even if the Board 
applied the more liberal interpretation set out in VA's 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual, M21-1, Part VI, para. 7.20b, in effect prior to April 
5, 1999, regarding the circumstances when exposure to a 
herbicide could be presumed.  The manual set out that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to a 
herbicide agent."  In a Court decision in McCartt v. West,  
12 Vet.App. 164 (1999), however, it was held that "neither 
the statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."  Therefore, in April 1999, 
the aforementioned section of the VBA Manual M21-1 was 
revised to clarify that the presumption of herbicide exposure 
under 38 C.F.R. § 3.307(a)(6)(iii) is applicable only when 
considering presumptive service connection for diseases 
specified in section 3.309(e).  The manual was thus brought 
in line with the statutory and regulatory provisions in this 
regard.)  

In any event, the record does not show that the veteran ever 
served in Vietnam, and there is nothing contained in the 
veteran's claims folder, other than his contentions, which 
would tend to establish a medical link between any exposure 
to herbicide agents during service and the onset of the 
disabilities at issue.  In this regard, the Board notes that 
the veteran is not shown to have any particular medical 
expertise.  Therefore, he is not competent to express an 
authoritative opinion regarding any medical causation of his 
disabilities.  See Espiritu and other cases cited above.  
Moreover, and as previously explained, any comments contained 
in the documents obtained from the veteran's treating 
physicians regarding any link between current disability and 
service, are merely reflections of the veteran's belief in 
that regard, rather than expressions of independent judgment 
concerning the etiology of the veteran's complaints. 

As the disabilities at issue are not among the diseases 
entitled to a presumption of service connection based upon 
exposure to herbicides, and as the appellant has not 
submitted any credible, probative medical evidence which 
demonstrates a causal link between these disabilities and any 
exposure to herbicides in service, the claims for service 
connection secondary to exposure to Agent Orange, are not 
well grounded.  

With respect to the veteran's claim that a disability 
manifested by slurred speech, a disability manifested by 
headaches, a heart disorder, a low back disorder, and 
pancreatitis are due to his in-service exposure to mustard 
gas, it is observed that service connection may be granted if 
the evidence shows full-body exposure to sulfur mustard 
during active military service, together with the subsequent 
development of one or more of specific listed of 
disabilities.  38 C.F.R. § 3.316(a) (1998).  These enumerated 
disabilities, however, do not include a disability manifested 
by slurred speech, a disability manifested by headaches, a 
heart disorder, a low back disorder, or pancreatitis.  

Moreover, service connection will not be established as the 
result of mustard gas exposure if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a non-service-related 
supervening condition or event as the cause of the claimed 
condition. 38 C.F.R. § 3.316(b) (1998).  

As just stated, applicable criteria do not include a 
disability manifested by slurred speech, a disability 
manifested by headaches, a heart disorder, a low back 
disorder, or pancreatitis among those disabilities for which 
service connection may be granted if exposure to mustard gas 
is established.  Moreover, as to slurred speech, headaches, 
and a low back disorder, the veteran has not presented 
medical evidence showing that he even has these disabilities.  
As to pancreatitis and a heart disorder, there is no evidence 
other than the veteran's contentions linking their onset to 
exposure to mustard gas.  (As mentioned above, the veteran is 
not shown to be professionally competent to express an 
authoritative opinion regarding the causation of his 
disabilities.)  Thus, even if it were conceded that the 
veteran had qualifying mustard gas exposure in service, he 
would not be entitled to service connection for the claimed 
disabilities, since he either has not shown by competent 
evidence that he has the disabilities, or for those shown to 
be present, he has not provided any competent evidence 
linking their onset to this exposure.  Under these 
circumstances, the veteran's claims for service connection 
for a disability manifested by slurred speech, a disability 
manifested by headaches, a heart disorder, a low back 
disorder, or pancreatitis are not well grounded.  See Caluza, 
Brammer and Rabideau, supra.  


c.  New and Material Evidence

The veteran was previously denied service connection for the 
residuals of pneumonia in an April 1973 decision by the 
Board.  The evidence considered by the Board in its decision 
consisted of the veteran's service medical records and post 
service medical records, none of which showed that the 
veteran was ever treated for pneumonia.  As such, there were 
no residuals of pneumonia for which service connection could 
be established.    

The Board's 1973 decision is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).  In order to reopen his claim, the veteran must 
present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the April 1973 decision by the Board, we must 
first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 326 
(1999).  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
the residuals of pneumonia, is that which has been submitted 
since the Board's decision in April 1973.  

Evidence submitted since the Board's April 1973 decision 
includes private medical records dated in the 1980's and 
1990's, statements from private physicians dated in the 
1990's, VA medical records dated in the 1990's, and the 
veteran's statements.  Like the medical evidence that was 
considered in the Board's 1973 decision, none of the medical 
evidence or physicians' statements added to the record since 
that time reflects that the veteran has any residuals of 
pneumonia.  Thus, the record remains devoid of any medical 
evidence that the veteran has the disability for which he 
seeks service connection.  Therefore, the Board finds that 
the medical evidence added to the record since 1973, is not 
new and material for reasons of relevancy; that evidence does 
not bear directly and substantially upon the specific matter 
under consideration, as required by 38 C.F.R. § 3.156(a).

The only other evidence added to the record in regards to 
this claim consists of the veteran's contentions; i.e., that 
he has residuals of pneumonia which was incurred in service.  
While this evidence is apparently relevant under the 
regulation, it is not competent to establish the essential 
premise upon which the claim is based, i.e., the presence of 
residuals of pneumonia.  Simply stated, while the veteran's 
lay assertions may be sincerely felt, they do not constitute 
competent medical evidence sufficient to reopen a claim.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); see also Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).  Thus, none of 
the evidence received since the prior final Board decision in 
1973 changes the previous analysis in any way. 

Since the evidence added to the file in connection with the 
attempt to reopen the claim for service connection for the 
residuals of pneumonia is either not relevant, or, in the 
case of the veteran's contentions, is not competent to 
support the allegations contained therein, it does not bear 
directly and substantially upon the specific matter under 
consideration.  Therefore, under the facts of this case, it 
does not appear that the Board need reach the question of 
well-groundedness in the regulation; however, assuming it 
could be applied, we would be compelled to point out that, 
for the same reasons discussed above, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim, and it does 
not include competent evidence that the veteran currently has 
the disability for which service connection is sought.  We 
thus conclude that new and material evidence to reopen the 
veteran's claim for service connection for a the residuals of 
pneumonia has not been presented.

The Board further notes that, in its May 1996 statement of 
the case, the RO cited to 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge, and quoted the regulation's 
pertinent language as it relates to new and material evidence 
claims.  The RO's analysis, however, by concluding that 
"[t]o justify a reopening of a claim, on the basis of new 
and material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome," 
appears to be predicated, in part, upon language found 
impermissible by Hodge.  It is therefore unclear whether the 
RO appropriately considered the veteran's claim under the 
language of section 3.156.  This raises the question as to 
whether the case should be remanded in order to protect the 
veteran's due process rights, by ensuring that the RO did 
consider the case using the correct interpretation of the 
law.  

In this regard, the Board notes that we may consider 
arguments, sub-issues, statutes, regulations, or judicial 
analyses which have not been considered by the RO, if a 
claimant will not be prejudiced by our action.  Furthermore, 
whether the Board must remand an appeal to the RO to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend on the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."  

With respect to the veteran's appeal, the Board finds that 
our proceeding to a decision without remanding to the RO for 
re-analysis under the Hodge standard does not prejudice the 
veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.  As indicated above, 
the veteran has submitted evidence which is either not 
relevant, or not competent to establish the premise on which 
the claim is based.  

Therefore, under the circumstances of this case, and after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for reconsideration by 
the RO under the Hodge standard, would be judicially 
expedient or otherwise result in a different finding than 
that reached previously by the RO.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
supra, 12 Vet.App. at 207; Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for the residuals of 
pneumonia, the claim may not be reopened.  


ORDER

Service connection for seborrheic dermatitis is granted.

Service connection for a disability manifested by slurred 
speech is denied.  

Service connection for a disability manifested by headaches 
is denied.  

Service connection for a heart disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for pancreatitis is denied.  

New and material evidence has not been presented to reopen a 
claim of service connection for the residuals of pneumonia, 
and the appeal in this regard is denied.


REMAND

Regarding the claim concerning PTSD, establishing service 
connection for that disability requires medical evidence 
reflecting a current, clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and medical evidence of a link, 
or causal nexus, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f), as amended at 64 Fed. Reg. 32,807-808 (June 18, 
1999).  

In the case of Cohen v. Brown, 10 Vet.App. 128, 138 (1997), 
the Court reiterated the three elements, listed above, 
required by section 3.304(f) to warrant a grant of service 
connection for PTSD.  The Court noted, however, that, for a 
claim for PTSD to be well grounded, the veteran need only 
submit medical evidence of a current disability, lay evidence 
(presumed to be credible at this stage of the claim) of an 
in-service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen, supra, at 
136-137.  

Once a PTSD claim has been determined to be well grounded, 
however, does not necessarily mean the claim will be granted.  
As the Court has emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptom-atology and the specific claimed in-
service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

In addition, if the veteran did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163 (1996).  Service 
department records must support, and not contradict, the 
veteran's testimony regarding non-combat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
one, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet.App. 190 
(1991), aff'd on reconsideration, 1 Vet.App. 406 (1991); 
Wilson v. Derwinski, 2 Vet.App. 614 (1992).  In sum, whether 
the evidence establishes the occurrence of stressors is a 
question of fact for adjudicators, and whether stressors that 
occurred were of sufficient gravity to cause or to support a 
diagnosis of PTSD is a question of fact for medical 
professionals.

In this case, the veteran contends he developed PTSD as a 
result of his experiences during basic military training and 
advanced infantry training.  A review of the medical evidence 
shows that there are two records on which the veteran has 
been diagnosed to have PTSD.  The first is the report of an 
examination conducted for VA purposes in October 1995, and 
the second is a statement dated in August 1996 from a private 
psychologist.  These records reflect that the stressor 
considered to have precipitated PTSD, was the veteran's 
experiences in Vietnam.  The veteran's service personnel 
records, however, fail to show that the veteran ever served 
in Vietnam.  Rather, they show service exclusively in the 
United States.  This is consistent with the veteran's service 
discharge certificate which also shows that the veteran had 
no foreign service, and with testimony taken by the 
undersigned in February 1999, when the veteran's 
representative confirmed that the veteran did not serve in 
Vietnam.  Thus, the only current evidence of a nexus between 
any current PTSD disability and service, is in fact, a nexus 
between a current disability and an event which is not shown 
to have occurred.  In effect, a necessary element for 
presenting a well grounded claim in this regard, does not 
appear to be present.  

That notwithstanding, at the hearing conducted by the 
undersigned in February 1999, the veteran testified that he 
was currently receiving psychiatric treatment from an 
individual named Dr. Marshak.  The veteran further testified 
that Dr. Marshak considered the veteran to have PTSD.  This 
appears to have been the first time the veteran mentioned 
receiving any treatment from Dr. Marshak, and therefore, the 
evidence does not include any of Dr. Marshak's records.  

Clearly, records of treatment for PTSD could be relevant to 
the veteran's claim for service connection for that 
disability.  Since pursuant to the holding in Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), an application for VA 
benefits is considered incomplete if the VA is put on notice 
of the likely existence of competent medical evidence that 
would, if true, be relevant to, indeed, necessary for, a full 
and fair adjudication of an appellant's claim, it will be 
necessary to return this claim to the RO so that an attempt 
to obtain the records of Dr. Marshak can be made.  

With respect to the veteran's claim for an increased rating 
for acne vulgaris, a review of the record reflects that it 
has been many years since the veteran was examined for VA 
purposes in connection with that disability.  In addition, by 
the decision above, the veteran has been service connected 
for a separate skin disorder, seborrheic dermatitis.  In 
order to clearly understand the extent to which the veteran's 
acne vulgaris is disabling, if at all, as distinguished from 
the extent to which seborrheic dermatitis is disabling, if at 
all, a current examination of the veteran would be useful.  

Regarding the claim for service connection for asthma, one of 
the veteran's contentions is that he developed this 
disability as a result of exposure to mustard gas during 
training at Ft. Dix, New Jersey.  Under applicable criteria, 
asthma is one of the disabilities for which service 
connection may be established following full body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service. 38 C.F.R. § 3.316.  

The Board notes that, in the case of Pearlman v. West, 
11 Vet.App. 443 (1998), the Court addressed the application 
of 38 C.F.R. § 3.316 in determining the well-groundedness of 
claims.  The Court indicated that, under 38 C.F.R. § 3.316, 
the initial burden for a well-grounded claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman at 446.  The Court 
specified that "the veteran is relieved of his burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Rather, service 
connection is granted if the appellant has experienced: (1) 
full body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed the specified conditions;" subject to the 
regulatory exceptions in paragraph (b).  Id.

The Board notes that, in Pearlman, the veteran had stated he 
had participated in secret testing involving mustard gas 
exposure and he had subsequently developed respiratory 
disorders which were among the conditions specified within 
38 C.F.R. § 3.316.  Although all efforts by VA to 
substantiate his claimed exposure were unsuccessful, the 
Court held "that for the purpose of submitting a well-
grounded claim relating to exposure to toxic gases under this 
regulation, the Board must assume that the lay testimony of 
exposure is true."  However, the Court further noted that 
"whether or not the veteran meets the requirements of this 
regulation, including whether or not the veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts."  Pearlman at 447.

In this case, the only evidence that the veteran was exposed 
to mustard gas in service consists of his contentions to that 
effect.  In applying the rule set down in Pearlman, however, 
for purposes of determining the well-groundedness of his 
claim, the veteran's evidentiary assertions must be presumed 
to be credible.  See King, and Pearlman, supra.  Accordingly, 
solely for the purpose of determining the well-groundedness 
of the veteran's claim, the Board accepts the credibility of 
the veteran's testimony and finds that he had a qualifying 
exposure to mustard gas for purposes of 38 C.F.R. § 3.316.  

Having accepted that the veteran was exposed to mustard gas 
in service for purposes of determining whether his claim is 
well grounded, and since asthma is one of the disabilities 
for which service connection may be established due to 
mustard gas exposure, it must be concluded that the veteran 
has submitted a well-grounded claim for service connection 
for asthma.  As mentioned above, however, having concluded a 
claim is well grounded, does not necessarily mean the claim 
will be granted.  In this case, the only evidence that the 
veteran was exposed to mustard gas in service consists of his 
own contentions.  Before a final determination may be reached 
in this matter, however, it will be necessary to attempt to 
confirm through official channels whether the veteran was 
actually exposed to the specified vesicant agent. 

Under the circumstances described above, the veteran's claims 
for service connection for PTSD, service connection for 
asthma, and for an increased rating for acne vulgaris, are 
remanded to the RO for the following:  

1.  The RO should contact the veteran and ask him 
for the complete name and address of Dr. Marshak, 
whom he has indicated is treating him for PTSD.  
Then, after also obtaining any necessary 
authorization from the veteran, the RO should 
attempt to obtain and associate with the claims 
file copies of the records of the veteran's 
treatment for PTSD from Dr. Marshak, as well as the 
copies of the records of the veteran's treatment 
for his skin problems since 1994, by Laurie M. 
Woll, D.O., Medical Arts Building, 210 South Grand, 
Suite 407, Glendora, CA 91740.  

2.  In the event the records from Dr. Marshak do 
not reflect any findings from which it can be 
concluded that the veteran's claim for service 
connection for PTSD is well grounded, the RO's 
inquiry in that regard may cease.  Should the 
records from Dr. Marshak include findings from 
which the RO concludes that the veteran's claim for 
service connection for PTSD is well grounded, as 
for instance Dr. Marshak has diagnosed the veteran 
to have PTSD due to a stressor or stressors in 
service not claimed to have occurred in Vietnam, 
the RO should undertake any indicated development 
to attempt to verify the occurrence of the 
indicated stressor(s).  Then, the RO must make a 
specific determination, based upon the complete 
record, as to whether the veteran was exposed to a 
stressor or stressors in service, and if so, the 
nature of the specific stressor or stressors.  If 
the RO determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the record.  In 
reaching this determination, the RO should address 
any credibility issues raised by the record.  

3.  Next, and still assuming that the RO has 
concluded the veteran's claim for service 
connection for PTSD is well grounded, (if not, a 
psychiatric examination need not be conducted), the 
veteran should be afforded a VA psychiatric 
examination.  The purpose of this examination will 
be to determine whether the complete record 
supports a clear diagnosis of PTSD.  If the veteran 
is found to have PTSD, the examiner should express 
an opinion for the record on whether the veteran's 
claimed stressor(s) from his military service are 
etiologically related to any current PTSD.  The 
examining physician should specifically identify 
which stressor(s) are linked to any diagnosed PTSD, 
with reference to the stressor(s) determined by the 
RO to be established by the record.  All tests 
deemed necessary by the examiner must be conducted 
and the clinical findings and reasoning which form 
the basis of the opinions requested should be 
clearly set forth.  In the event the examiner finds 
that the veteran does not have PTSD, he or she 
should reconcile that conclusion with that of other 
physicians who may have differed with it.  The 
claims folder and a copy of this Remand must be 
made available to the examiner prior to the 
examination in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.  A notation to the effect that 
this record review took place should be included in 
the examination report.  

4.  Regardless of conclusions reached, and the 
development undertaken, in connection with the 
veteran's claim for service connection for PTSD, 
the veteran should be scheduled for an examination 
of his skin, in order to determine the extent to 
which his service-connected acne vulgaris is 
disabling, if at all.  Any special diagnostic tests 
or additional consultations deemed necessary should 
be accomplished.  The claims file, to include a 
copy of this Remand, should be made available to 
the examiner(s) so that the veteran's pertinent 
history may be considered.  In the report of the 
examination, the physician conducting the 
examination should specifically set forth whether 
the veteran has any residuals of acne vulgaris, as 
distinguished from any other skin disorder, and if 
so, those residuals of acne vulgaris should be 
described in detail, to include the specific area 
affected by it, and whether there is any 
exfoliation, exudation or itching due to it.  

5.  The RO should contact the National Personnel 
Records Center, together with the Headquarters, 
Army Medical Research and Materiel Command, Attn: 
SGS; Ft. Detrick; Frederick, Maryland 21702-5012, 
or other locations to which the RO may be referred 
by these organizations, and request information as 
to whether there is any record that the veteran 
underwent full body exposure to mustard gas during 
his service from 1966 to 1968, and in particular 
while at Ft. Dix, NJ, between October 1966 and 
April 1967.  If there is no record that the veteran 
underwent full body exposure to mustard gas, a 
response to that effect should also be requested.  

6.  After the foregoing actions have been 
accomplished, the RO should review the evidence of 
record, and then readjudicate its determinations 
regarding the veteran's attempt to establish 
service connection for PTSD, service connection for 
asthma, and an increased rating for acne vulgaris.  
If these claims continue to be denied, the RO 
should furnish the veteran, and his representative, 
a supplemental statement of the case, which 
addresses all the evidence added to the record 
since the July 1998 supplemental statement of the 
case was issued.  They should then be given an 
opportunity to respond before the case is returned 
to the Board.  

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

